Title: To James Madison from Sylvanus Bourne, 1 February 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir,
						Consular Office of the USA, Amsterdam Febuary 1 1802.
					
					I mentioned in Some of my late letters to you that I would wish to have the permission of Govt. (in case Mrs. Bourne’s State of health Should continue to render the voyage necessary) to accompany her to Baltimore in course of the ensuing Season.  I therefore take this occasion to explain more fully that our departure will not take place till towards, the fall & that my absence will be but very short & during the winter months when little or nothing is done here in Commerce—so that the public service will in no degree be injured thereby—particularly as I shall leave a respectable & confidential Agent in Charge of the Consulate—& one fully competent to its duties.
					Being loth that Mrs. B & Children Should pass the Atlantick Alone I am anxious to accompany them but the final decision on the matter will depend on your reply hereto—as I wish to conform myself in all respects to the Views of Govt. & the dictates of the public Interest.
					Please favr. me with your answer & beleive me to be with the greatest Respect Yr Ob Servt
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
